Citation Nr: 0716119	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to September 1984 with subsequent service in the 
Air National Guard of the United States.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2004 rating decision by the Boston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  During the 
course of the appeal, the veteran's claims file has been 
transferred to the jurisdiction of the Phoenix RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his May 2005 Form 9, the veteran indicated that he desired 
a hearing at a local VA office before a member of the Board.  
Inasmuch as Travel Board hearings are scheduled by the RO, 
this case must be returned to the RO to arrange for such a 
hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2006).

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



